Citation Nr: 1035508	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for a 
right shoulder disability with labral repair.

2. Entitlement to an initial rating higher than 10 percent for 
dermatitis prior to June 26, 2007, and a rating higher than 30 
percent from June 26, 2007.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1989 to June 1998.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a rating decision in March 2006 of a VA Regional 
Office.  While on appeal in a rating decision in March 2010, the 
RO increased the rating for dermatitis to 30 percent, effective 
June 26, 2007.  

In April 2009, the Veteran appeared at hearing before a Veterans 
Law Judge who has retired.  In July 2010, the Board sent the 
Veteran a letter regarding whether he wanted another hearing 
before a different Veterans Law Judge.  As the Veteran did not 
respond, the Board will assume he does not want another Board 
hearing.  

In August 2009, the Board remanded the claims for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The right shoulder disability is manifested by pain beyond 90 
degrees of forward flexion and abduction, there is no additional 
functional loss due to pain, weakness, excess fatigability, lack 
of endurance, incoordination, to include on repetitive movement.

2. Before June 26, 2007, dermatitis did not cover 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
were not affected, systemic therapy such as corticosteroids or 
other immunosuppressive drugs were not required for a total 
duration of six weeks or more; and there was no scarring, 
disfigurement, and two or three characteristics of disfigurement 
were not evident.

3. From June 26, 2007, dermatitis does not cover more than 40 
percent of the entire body or more than 40 percent of the exposed 
area constant or near constant systemic therapy is not used; and 
there is no scarring, disfigurement, and four or five 
characteristics of disfigurement are not evident.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent for 
a right shoulder disability with labral repair have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2009).

2. Before June 26, 2007, the criteria for an initial rating 
higher than 10 percent for dermatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806 (2009).  

3. From June 26, 2007, the criteria for an initial rating higher 
than 30 percent for dermatitis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication content-complying VCAA notice by 
letters, dated in March 2006.  Where, as here, service connection 
has been granted and initial ratings have been assigned, the 
claims of service connection have been more than substantiated, 
the claims has been proven, thereby rendering 38 U.S.C.A. 
§5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  



Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision, rating 
the disabilities, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 
22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the Veteran VA 
examinations in January 2006, in March 2008, and in November 
2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  




VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, and 
pain on movement are factors to be considered.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with 
any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Shoulder

Facts

By way of history, private medical records show that in October 
2001 the Veteran had a right shoulder arthroscopic subacromial 
decompression.  In November 2004, he underwent a right shoulder 
arthroscopy, debridement and labral repair.  

On VA examination in January 2006, the examiner noted that the 
Veteran was a full time mail work administrator and the Veteran 
had not miss any work due to illness or injury.  


The Veteran complained of daily right shoulder pain, which was 
exacerbated by lifting, pulling and pushing.  He indicated that 
he has had several Cortisone injections.  He reported occasional 
twitching in his right arm.  

Physical examination shows abduction was zero to 180 degrees, 
forward flexion was zero to 180 degrees, internal and external 
rotation was zero to 90 degrees.  The Veteran could do this 
motion against two pound resistance.  The examiner noted that 
there was normal motion and the Veteran did not have pain, 
fatigue, weakness, incoordination on repeat testing.  

Private medical records in February 2006, show range of motion 
appeared normal, gross motor strength was normal, and 
neurovascular status was intact with good distal sensation and 
pulses.  In August 2006, the Veteran complained of pain, range of 
motion continued to be fairly good and arthritis was not shown on 
x-ray.  

A private in MRI in October 2006 showed moderate osteoarthritis 
of the right acromioclavicular joint.  In October 2006, the 
Veteran had a right shoulder arthroscopy, debridement, and labral 
repair.  In May 2007, the Veteran complained of pain and range of 
motion was normal.  

VA records in June 2007 document right elbow pain.  In April 
2009, the Veteran testified that he had numbness and his right 
shoulder, which interfered with his work as a network security 
engineer.  He stated that on repetitive use he had more problems 
with his right shoulder.  

On VA examination in March 2008, the Veteran indicated that he 
did not miss days from work due to his right shoulder.  He 
complained of constant pain with daily flare-ups, swelling, 
weakness, and stiffness.  His occupation was affected because he 
could not lift equipment at work, however his boss allowed others 
to help him.  The Veteran complained of the right upper extremity 
numbness after being still for 30 to 45 minutes.  


Physical examination showed no swelling or instability.  The 
shoulder girdle was normal and there was no muscle atrophy.  
Forward flexion was to 90 degrees without increase in pain, after 
90 degrees and up to 170 degrees there was pain, abduction was to 
90 degrees.  The Veteran was uncomfortable and started having 
pain up to 180 degrees.  Repeat testing three times caused 
increased pain on forward flexion and abduction. There was an 
additional loss of range of motion about 10 degrees due to 
painful motion and slight weakness.  There was no incoordination 
or instability.  

Neurological examination showed no muscle atrophy.  There was 
slight weakness.  On pinprick sensation the Veteran complained of 
hypoesthesia when compared to the left arm.  The deep tendon 
reflexes were active and equal.

On VA examination in November 2009, the Veteran reported having 
episodes of numbness twice a month from the elbow down to the 
wrist.  He also complained of constant pain, stiffness, and 
fatigability on use.  Twice a month he had flare-ups after doing 
heavy labor, which lasted three to four days.  He was able to 
function in his usual occupation.  

Physical examination showed normal alignment of the shoulder and 
a symmetric shoulder girdle.  Right shoulder forward flexion was 
0 to 140 degrees with pain beginning at 110 degrees.  Abduction 
was 0 to 140 degrees with pain starting at 112 degrees.  With the 
addition of two pound weights, right shoulder forward elevation 
was 0 to 130 degrees and abduction was 0 to 130 degrees.  There 
was no change in active or passive range of motion during repeat 
testing three times against resistance and no additional loss of 
range of motion due to painful motion, weakness, impaired 
endurance, incoordination, or instability.  

Neurologic examination showed senses of position, vibration, 
light touch, and sharp dull were intact.  




Analysis

The service-connected right shoulder is under Diagnostic Code 
5024.  A disability under Diagnostic Code 5024 is rated as 
degenerative arthritis.  Degenerative arthritis is rated on 
limitation of motion of the affected joint.  Under Diagnostic 
Code 5201, the criterion for the next higher rating, 20 percent, 
is limitation of motion of the arm at shoulder level, that is, to 
90 degrees of flexion or abduction.  Normal range of motion of 
the shoulder is zero degrees to 180 degrees of flexion and 
abduction.  Plate I. 

Based on the evidence of record, flexion and abduction were most 
limited on VA examination in March 2008 with forward flexion 
limited to 90 degrees without pain.  After 90 degrees and up to 
170 degrees there was pain.  Abduction at most was limited to 90 
degrees, the Veteran was uncomfortable and started having pain up 
to 180 degrees.  Repeat testing three times caused increased pain 
on forward flexion and abduction.  A loss of about 10 degrees due 
to painful motion and slight weakness was added to the limitation 
of motion.  

The findings show that the Veteran started having pain beyond 90 
degrees of flexion and abduction.  Flexion and abduction were 
normal on VA examination in January 2006 and on VA examination in 
November 2009 forward flexion was at 110 degrees with pain and 
abduction to 112 degrees with pain.  Private medical records from 
2006 to 2007 indicate normal range of motion.  

While the Veteran complained of numbness, on VA examination in 
March 2008,  there was no muscle atrophy and deep tendon reflexes 
were active and equal in the right and left arm.  On VA 
examination in November 2009, neurologic evaluation essentially 
was normal.  As the evidence does not show ankylosis or 
impairment of the humerus, clavicle, or scapula, Diagnostic Codes 
5200, 5202 and 5203 also need not be considered.  




As limitation of motion is not functionally limited to shoulder 
level of forward flexion or abduction, considering 38 C.F.R. §§ 
4.40, 4.45, and 4.59, the criteria for an initial higher rating 
of 20 percent under Diagnostic Code 5201 have not been met.

As the preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for a right shoulder 
disability with labral repair, the benefit-of-the-doubt standard 
does not apply.  38 C.F.R. § 5107 (b).

Dermatitis 

The Veteran's service-connected dermatitis is rated under 
Diagnostic Code 7806.  Under Diagnostic Code 7806, the criteria 
for a 30 percent rating are 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The criteria for a 
60 percent rating are a skin condition that covers more than 40 
percent of the entire body, or more than 40 percent of exposed 
areas be affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Alternatively, under Diagnostic Code 7806, the skin condition can 
be rated under as disfigurement of the head, face or neck 
(Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant disability.  
Diagnostic Codes 7800 to 7805 were amended effective October 23, 
2008, but as the Veteran's claim was received prior to October 
23, 2008, the older criteria apply.  The Veteran may request a 
review under the new criteria. 




Under Diagnostic Code 7800, a skin condition with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin condition with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement, is 
rated 50 percent disabling.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at 
least one-quarter inch (0.6 cm.) wide at the widest part; the 
surface contour of a scar is elevated or depressed on palpation; 
a scar is adherent to underlying tissue; the skin is hypo- or 
hyper- pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
the underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); or the skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).

Facts

On VA examination in January 2006, the Veteran complained of 
chronic dermatitis involving the thighs and forearms.  Steroids 
were helpful and he reported one to two flare-ups a week, which 
lasted for two days.  

Physical examination showed that the Veteran had a salmon-colored 
maculopapular rash on his thighs and dorsum of his forearms.  It 
involved 6 percent of his total body surface and zero percent of 
his exposed surface.  The diagnosis was nonspecific dermatitis.

Private medical records in February 2006 and May 2007 show the 
Veteran had an eczematous rash on various parts of his body, 
which was worst on his thighs, with intermittent itching.  He 
used Zyrtec and Lidex ointment.

In a statement in December 2006, the Veteran indicated that he 
needed to use lotion twice daily and eczema affected his entire 
body.  Photos received in December 2006, show that the Veteran's 
thigh, arm, and chest were affected.  

In May 2007, the Veteran stated that he must have corticosteroid 
or other immunosuppressive drug therapy for a total duration of 
six weeks or more.  He noted he was using Lidex, a 
corticosteroid, since 2003.  

On a VA dermatology consultation on June 26, 2007, the Veteran 
complained of rash over the legs, abdomen, chest, and back.  The 
affected areas were pruritic.  The Veteran reported that he was 
using a steroid ointment, Fluocinonide, for about ten years, 
which never completely cured the rash.  

The dermatologic examination revealed numerous 1-2 centimeter 
macules with an erythematous edge over both thighs.  The Veteran 
also had smaller erythematous punctate lesions on the buttocks, 
abdomen, chest, and back.  White patches approximately 2 
centimeters in diameter were present over the forearms.  The 
assessment was partially treated psoriasis versus asteatotic 
eczema.  The examiner noted that the minimal scaling could be 
consistent with returning to an untreated state of psoriasis 
after temporarily abstaining from topical medication.  The 
Veteran was instructed to use Fluocinonide ointment once daily 
and Calcipotriene (Dovonex) twice daily.  

Private medical records show that in March 2009 the Veteran had 
prescriptions for Medrol Dose pack and Vanos cream.  In April 
2009 and May 2009, the records document that the Veteran had 
eczema all over his body for sixteen years.  His forearm and 
thighs were affected, however face and neck were fine, steroid 
creams to some extent helped, but were not used long.  

In April 2009, the Veteran testified that dermatitis affected his 
entire body, including scales on his thighs.  He indicated that 
he has ongoing treatment and sees a doctor four to five times per 
year.  The Veteran stated that he is kept on steroids only for a 
short period of time due to the adverse effects.  

On VA examination in November 2009, the examiner noted that the 
Veteran was using the following medications for his rash: 
Fluocinonide (topically), Dovonex (topically), Medrol Dospak, and 
Triamcinolone (topically).  The Veteran did not miss any work due 
to his skin condition.  The examiner noted on the day of the 
examination the rash affected the thighs, lower legs, flanks, 
buttocks, low back and arms.  The Veteran indicated the rash in 
the past also affected his scalp, eyebrows and ears.  The Veteran 
was being treated with Medrol Dosepak, a systemic corticosteroid, 
in the last year for six weeks total, one week at time.  The 
examiner noted the Veteran used the topical treatments for fifty-
two weeks out of the years, three times per day.  

Physical examination shows more than 50, 1 to 2 centimeter 
diameter macules with erythematous edges on both thighs and lower 
legs.  There also were numerous punctate erythematous lesions on 
both flanks, chest, buttocks, and arms.  Extensor surfaces of 
both forearms had 2 to 3 centimeter hypopigmented macular areas.  
The diagnosis was eczematous dermatitis affecting 24.5 percent of 
the total body area and affecting zero percent of the exposed 
skin.  

Photos received in December 2009 show that the Veteran's thighs, 
arms, chest, head, and ears were affected.  









Analysis

Before June 26, 2007

Under Diagnostic Code 7806, a 30 percent disability rating 
requires that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month.  

The above evidence shows that the Veteran has been using steroids 
to treat his dermatitis, including the topical corticosteroid 
Lidex.  The evidence during this period shows that the Veteran's 
thighs, forearms and chest were affected.  On VA examination in 
January 2006, the Veteran had a rash on his thighs and dorsum of 
forearms and the examiner determined that 6 percent of the total 
body surface and zero percent of the exposed surface was 
involved.  While the Veteran claimed that he had corticosteroid 
or other immunosuppressive drug therapy for six weeks or more, 
topical corticosteroids do not equate to systemic therapy and the 
evidence does not show that there was systemic therapy of 
corticosteroids or other drugs.   There were no systemic or 
nervous manifestations.  There was no scarring, disfigurement or 
two to three characteristics of disfigurement under Diagnostic 
Code 7800. 

As the evidence does not show scars, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805 need not be considered.  

Based on the evidence of record, the evidence does not more 
nearly approximate the criteria for an initial rating higher than 
10 percent under Diagnostic Code 7800 and Diagnostic Code 7806 
before June 26, 2007.  





From June 26, 2007

The next higher disability rating of 60 percent under Diagnostic 
Code 7806 is entitled when a skin condition covers more than 40 
percent of the entire body, or more than 40 percent of exposed 
areas be affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs during 
the past 12-month period are used.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

Based on the evidence from June 26, 2007, 40 percent of the 
entire body or the exposed area of the body was not affected.  
The evidence shows that during this period the buttocks, lower 
legs, abdomen, chest, back, and forearms were affected.  Photos 
submitted in December 2009 show the head and ears also were 
affected.  Nevertheless, this does not approximate to 40 percent 
of the entire body or of the exposed area of the body.  The 
examiner in November 2009 determined that, 24.5 percent of the 
total body area was affected and zero percent of the exposed 
skin.  While the Veteran used topical corticosteroids, topical 
corticosteroids do not equate to systemic therapy.  As the VA 
examiner in November 2009 indicated that Medrol Dosepak was used 
for a total of six weeks in the last year, there was no constant 
or near constant therapy using corticosteroids or other 
immunosuppressive drugs.  There is no indication that other 
systemic therapy or immunosuppressive drugs were used during this 
period.  As there was no scarring, disfigurement, or four or five 
characteristics of disfigurement under Diagnostic Code 7800, the 
criteria for a 50 percent rating were not evident. 

As the evidence does not show scars, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805 need not be considered.  

Based on the evidence of record, the evidence does not more 
nearly approximate the criteria for an initial rating higher than 
30 percent under Diagnostic Code 7800 and Diagnostic Code 7806 
from June 26, 2007.  








Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  If 
the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the rating criteria reasonably describe the 
disability level and symptomatology, which are contemplated by 
Diagnostic Codes 780 and 7800 in the Rating Schedule.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).  


(The Order follows on the next page.).  











ORDER

An initial rating higher than 10 percent for a right shoulder 
disability with labral repair is denied.

Before June 26, 2007, an initial rating higher than 10 percent 
for dermatitis is denied. 

From June 26, 2007, an initial rating higher than 30 percent for 
dermatitis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


